DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following office action is a responsive to the reply filed, 01/27/21.
	The reply filed 01/27/21 affects the application 16/845,422 as follows:
1.     Claim 1 has been amended.  The rejection of the office action mailed 10/06/20 has been modified as necessitated by Applicant’s amendment and is set forth herein below. 
2.     The responsive is contained herein below.
Claims 16-29 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Desrosiers et al. (US 20040047892 A1) in view of Chenite et al. (Biomaterials 21 (2000) 2155-
2161), Ben-Shalom et al. (WO 2009/150651 A1; of record) and Wang et al. (Carbohydrate Polymers 65 (2006) 194–201).
Claim 16 is drawn to a method of filling tissues comprising injecting into said tissues an injectable homogeneous aqueous solution consisting essentially of water, an acid, a chitosan polymer having a degree of acetylation lower than 20%, optionally a compound to readjust pH chosen from sodium bicarbonate or phosphate-buffered saline (PBS), optionally an excipient to adjust osmolarity, and optionally a therapeutic compound, wherein said solution containing 
Desrosiers et al. disclose a filler composition for soft-tissue augmentation and
reconstructive surgery comprising an effective amount of an injectable thermo-gelling solution
comprising 0.1 to 5.0% by weight of chitosan or collagen or a derivative thereof; and 1.0 to 20%
by weight of a salt of polyol or sugar selected from the group consisting of mono-phosphate
dibasic salt, mono-sulfate salt and a mono-carboxylic acid salt of polyol or sugar (see abstract).
Furthermore, Desrosiers et al. disclose the solution is stable and turns into a gel within a temperature range from 20 to 70.degree. C (see abstract). Also, Desrosiers et al. disclose that the gel has a cosmetically acceptable consistency for providing a mechanical support to surrounding soft tissues once injected therein (see abstract). In addition, Desrosiers et al. disclose that the
composition can thus be used as filler for soft tissue augmentation and reconstructive surgery
(abstract). Furthermore, Desrosiers et al. disclose a method for producing the composition
comprises the steps of: a) dissolving a chitosan, collagen or a derivative thereof within an
aqueous acidic solution of a pH from about 2.0 to about 5.0 to obtain an aqueous solution having
a concentration of 0.1 to 5.0% by weight of a chitosan, collagen of a derivative thereof; b)
dissolving 1.0 to 20% by weight of a salt of polyol or sugar into the aqueous solution of step a)
to obtain an injectable thermogelling solution, wherein said salt is selected from the group
consisting of mono-phosphate dibasic salt, mono-sulfate salt and a mono-carboxylic acid salt,
wherein said an injectable thermogelling solution has a concentration of 0.1 to 5.0% by weight of
a chitosan, collagen or a derivative thereof, and a concentration of 1.0 to 20% by weight of a salt

Desrosiers et al. disclose that the aqueous acidic solution may be prepared from at least one organic or inorganic acid selected from the group consisting of acetic acid, ascorbic acid, salicylic acid, phosphoric acid, hydrochloric acid, propionic acid, and formic acid (see page 2, [0033]). Furthermore, Desrosiers et al. disclose that the molecular weight of chitosan is preferably ranging from about 10,000 to 2,000,000 (see page 2, [0036]).
In addition, Desrosiers et al. disclose that temperature-controlled pH-dependant gelation
is specifically induced by organic mono-phosphate dibasic salt in chitosan solution, however it
may be induced as well by other organic salts such as mono-sulfate salts of polyols or sugars,
such as polyol-sulfate or sugar-sulfate, or mono-carboxylic acid salts of polyols or sugars (see
page 5, [0076]). Also, Desrosiers et al. disclose that as chitosan and glycerophosphate (an
organic mono-phosphate dibasic salt) are two alkaline components, they tend to increase the pH
of the acidic solution wherein they are dissolved (see page 6, [0087]). Concentrations in chitosan
and glycerophosphate can be balanced to reach the appropriate pH of the
chitosan/glycerophosphate solution, while taking into consideration the solubility limit of both
components, and particularly the one of chitosan (see page 6, [0087]). Also, Glycerophosphate
added to the chitosan solutions induces a pH increase, and that Chitosan and beta-glycerophosphate components individually influence the pH increase within the aqueous
solutions (see page 8, [0126]). Furthermore, Desrosiers et al. disclose that chitosan and its derivatives have solid or solution properties that can be modified by changing their chemical composition and/or physico-chemical characteristics, and that the deacetylation degree and molecular weight have been shown to greatly influence the solution properties, enzymatic degradability and biological activity (see page 4, [0064]). Desrosiers et al. disclose that their 
The difference between Applicant’s claimed method and the method taught by
Desrosiers et al. is that Desrosiers et al. do not explicitly disclose the degree of acetylation of the
chitosan and their aqueous solution having a pH lower than 6.2.  However, Desrosiers et al. disclose that and their aqueous solution can have a pH from about 6.4 to about 7.4
Chenite et al. disclose that chitosan, an amino-polysaccharide obtained by alkaline
deacetylation of chitin, a natural component of shrimp or crab shells, is a biocompatible and
biodegradable pH-dependent cationic polymer which is becoming prominent in the biomedical
field, and that solubility of chitosan in aqueous solutions is attained via protonation of its amine
groups in acidic environments (see page 2155, right col. 2nd paragraph). Furthermore, Chenite et
al. disclose that once dissolved, chitosan remains in solution up to a pH in the vicinity of 6.2, and
that neutralization of chitosan aqueous solutions to a pH exceeding 6.2 systematically leads to
the formation of a hydrated gel-like precipitate (see page 2155, right col. 2nd paragraph).
In addition, Chenite et al. disclose chitosan having a degree of acetylation lower than 20% (i.e;
9%) which correspond to a degree of deacetylation of 91%, and of molecular weight of 55.207 X
104 (552,070) (see page 2157, col. 1, Table 1). Also, Chenite et al. disclose chitosan having a
degree of acetylation lower than 20% (i.e; 19%) which correspond to a degree of deacetylation of
81%, and of molecular weight of 12.375 X 104 (123,750) (see page 2157, col. 1, Table 1).
Also, Chenite et al. disclose thermally sensitive neutral solutions based on
chitosan/polyol salt combination which when injected in vivo the liquid formulations turn into

in vivo as well as an encapsulating matrix for living chondrocytes for tissue engineering
applications (see abstract).
Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa, and therefore require an additional agent such as b-
glycerophosphate for effecting their stability and gelation at pH values in the neutral range, and that such gels are hampered by limitations with respect to degradation rate, gelation time and viscosity (see page 18, lines 21-24).
In addition, Ben-Shalom et al. disclose that a composition comprising at least two different types of chitosans, wherein the different types are classified according to their degree of acetylation/deacetylation and optionally according to the level of homogeneity of the acetylated units, can provide a hydrogel in which a greater degree of control over various physical, chemical and pharmacokinetic properties is possible, particularly as compared to hydrogels comprising a single type of chitosan (see page 7, lines 1-6).  Furthermore, Ben-Shalom et al disclose that the composition can comprise a first type of chitosan having degree of acetylation in the range of about 20% or less (i.e.; “highly deacetylated chitosan” or “type 1 chitosan”) and a second type of chitosan having degree of acetylation in the range of about 40% to 60% (i.e; “highly acetylated chitosan” or “type 2 chitosan”) (see page 7, lines 1-6).  Also, Ben-Shalom et al disclose that their invention utilizes the ability of highly acetylated chitosan to interact with highly deacetylated chitosan and thus avoid precipitation of highly deacetylated chitosan, which would normally occur under the same pH conditions, in the absence highly acetylated chitosan (see page 7, lines 20-27).  More specifically, highly deacetylated chitosans precipitate in aqueous solutions at pH values higher than about 6.5 due to protonization of the free amine groups, are 
It should be noted that the chitosan composition disclosed by Ben-Shalom et al. that comprises the highly deacetylated chitosan that has a molecular weight in the range of from about 100 kDa to about 2000 kDa, and a degree of acetylation of no greater than about 20%, and at least one saccharide oligomer (which not a chitosan polymer) and which has a molecular weight in the range of from about 200 to about 20000 Da, wherein the composition is in a form 
Also, it should be noted that the Examiner considers the highly acetylated chitosan as an acceptable compound that promotes the crystallinity of the solution such as after injection, especially since it is an additional polymer that is present in the composition and also because it is of high molecular weight. Also, it should be noted that it is known in the art that the solubility of chitosan increase with decrease in molecular weight (or vice versa).  Thus, higher molecular weight or increase in molecular weight means decrease in solubility and thus increase in promotion of precipitation. 
	Wang et al. disclose that the protonation constants pKa of chitosan showed a slightly decreasing from 6.51 to 6.39 when the molecular weight changing from 1370 to 60 kDa (abstract). The degree of deacetylation showed a greatly effect on pKa values, which were increased from 6.17 to 6.51 with the degree of deacetylation decreasing from 94.6 to 73.3%. The degree of deacetylation influenced the balance of hydrophobic interactions and hydrogen bondings on chitosan (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time the claimed
invention was made, in view of Desrosiers et al., Chenite et al., Ben-Shalom et al. and Wang et al. to use Desrosiers et al.’s method of filling tissues comprising injecting into said tissues an 4 (552,070) taught by Chenite et al., wherein said solution contains between 0.1 and 3.5% by weight of the chitosan polymer which is in the range of the % by weight of the chitosan polymer taught by Desrosiers et al, and in which the organic mono-phosphate dibasic salt such as β-glycerophosphate is excluded from the solution, based factors such as availability and/or cost and improve the effect of the tissue filling treatment, and also in which the solution has a pH lower than 6.2, and said aqueous solution being capable of forming crystalline particles, especially since Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa, and therefore require an additional agent such as β-glycerophosphate for effecting their stability and gelation at pH values in the neutral range, and Wang et al. disclose or suggest that chitosan with a degree of deacetylation of about 94.6 have pKa value of about 6.17, and because one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) would prevent the precipitation of the highly deacetylated chitosan and thus the stability of the solution in the absence of organic mono-phosphate dibasic salt such as β-glycerophosphate which also increases the pH of the solution as taught by Desrosiers et al., and thus would further be expected to also have a negative effect of facilitating the precipitation of highly deacetylated chitosan.
One having ordinary skill in the art would have been motivated to use Desrosiers et al.’s method of filling tissues comprising injecting into said tissues an injectable homogeneous aqueous solution comprising or consisting essentially of water, an acid, a chitosan polymer 4 (552,070) taught by Chenite et al., wherein said solution contains between 0.1 and 3.5% by weight of the chitosan polymer which is in the range of the % by weight of the chitosan polymer taught by Desrosiers et al, and in which the organic mono-phosphate dibasic salt such as β-glycerophosphate is excluded from the solution, based factors such as availability and/or cost and improve the effect of the tissue filling treatment, and also in which the solution has a pH lower than 6.2, and said aqueous solution being capable of forming crystalline particles, especially since Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa, and therefore require an additional agent such as β-glycerophosphate for effecting their stability and gelation at pH values in the neutral range, and Wang et al. disclose or suggest that chitosan with a degree of deacetylation of about 94.6 have pKa value of about 6.17, and because one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) would prevent the precipitation of the highly deacetylated chitosan and thus the stability of the solution in the absence of organic mono-phosphate dibasic salt such as β-glycerophosphate which also increases the pH of the solution as taught by Desrosiers et al., and thus would further be expected to also have a negative effect of facilitating the precipitation of highly deacetylated chitosan.
It should be noted that one of ordinary skill in the art would expect that the aqueous solution would be capable of forming crystalline particles of chitosan after injection since it would be expected that depending on the physiological pH of the environment in which the injected solution comes into contact (such as an environment of higher pH), the solution could   Also, it should be noted that it is obvious to use include a therapeutic compound such as a growth factor in the solution or composition as disclosed by Chenite et al., especially since Desrosiers et al. disclose that drugs can be used in the composition.  Also, it is obvious to use fill tissues with the composition such facial cavities in wrinkles, especially since Desrosiers et al. disclosed wrinkles can be treated.  Furthermore, it should be noted that the vectorization of drugs or active ingredients such as growth factors and human growth hormones such as with nanoparticles, liposomes and plastics to be used in vivo such as in tissue or intracellular treatment and cosmetic or plastic surgery is common in the art and is well within the purview of a skill artisan.

Response to Arguments
Applicant's arguments with respect to claim 16-29 have been considered but are not found convincing.
The Applicant argues that Desrosiers is not specifically directed to a solution of chitosan and broadly encompasses other polysaccharides. In other words, the filler composition of Desrosiers does not necessarily require chitosan.
However, Desrosiers et al. disclose that their composition comprises 0.1 to 5.0% by weight of chitosan or collagen or a derivative thereof. That is, Desrosiers et al. specifically require that the chitosan or collagen or a derivative thereof be in the composition.  Furthermore, Desrosiers et al. disclose preparing or obtaining an aqueous solution having a concentration of 0.1 to 5.0% by weight of a chitosan, collagen of a derivative thereof.  That is, Desrosiers et al. that an aqueous solution that comprises chitosan can be prepared.


However, Desrosiers et al. disclose that chitosan and its derivatives have solid or solution properties that can be modified by changing their chemical composition and/or physico-chemical characteristics, and that the deacetylation degree and molecular weight have been shown to greatly influence the solution properties, enzymatic degradability and biological activity (see page 4, [0064]).  Thus, Desrosiers et al. disclose chitosan of different degree of deacetylation degree (or acetylation) can be used in the composition, and that the deacetylation degree and molecular weight have been shown to greatly influence the solution properties, enzymatic degradability and biological activity.  That is, the deacetylation degree and molecular weight can be adjusted to alter or change the properties such as the solution properties of the chitosan.  Also, although Desrosiers et al. disclose that a monophosphate dibasic salt of polyols or sugars can be used their composition, Applicant also disclose that a salt can be used in the composition, and 
The Applicant argues that one skilled in the art upon reviewing the disclosure of Desrosiers, would thus have found no motivation (and actually would have been discouraged from doing so) to remove mono-phosphate dibasic salt of polyols or sugars since these compounds are essential in Desrosiers to ensure that the composition remains liquid with an increased pH but suitably forms a gel once injected in an environment at 37°C.
However, Desrosiers et al. also prepare their composition as a stable solution (see abstract) which can be injected.  Furthermore, Desrosiers et al. disclose that it would be highly desirable to be provided with an injectable filler that could form in situ a gel-like implant to provide a durable correction (see page 1, [0017]).  In addition, it should be noted that the above rejection was made by applying Desrosiers et al., Chenite et al., Ben-Shalom et al. and Wang et al. references.  Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Desrosiers et al.’s method of filling tissues comprising injecting into said tissues an injectable homogeneous aqueous solution comprising or consisting essentially of water, an acid, a chitosan polymer having a degree of acetylation lower than 20% such as 9% which correspond to a degree of deacetylation of 91%, and of molecular weight of 55.207 X 104 (552,070) taught by Chenite et al., wherein said solution contains between 0.1 and 3.5% by weight of the chitosan polymer which is in the range of the % by weight of the chitosan polymer taught by Desrosiers et al, and in which the organic mono-phosphate dibasic salt such as β-glycerophosphate is excluded from the solution, based factors such as availability and/or cost and improve the effect of the tissue filling treatment, and also in which the solution has a pH lower than 6.2, and said aqueous solution being capable of forming crystalline particles, Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa, and therefore require an additional agent such as β-glycerophosphate for effecting their stability and gelation at pH values in the neutral range, and Wang et al. disclose or suggest that chitosan with a degree of deacetylation of about 94.6 have pKa value of about 6.17, and because one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) would prevent the precipitation of the highly deacetylated chitosan and thus the stability of the solution in the absence of organic mono-phosphate dibasic salt such as β-glycerophosphate which also increases the pH of the solution as taught by Desrosiers et al., and thus would further be expected to also have a negative effect of facilitating the precipitation of highly deacetylated chitosan.
The Applicant argues that the disclosure of Chenite is pretty much in line with that of Desrosiers: for injection purposes, to formulate thermally sensitive gel-forming compositions that remain liquid prior to their injection, it is necessary to combine chitosan with polyol-phosphate salts.
However, although Chenite et al. disclose that a polyols-phosphate salts can be used their composition, Applicant also disclose that a salt can be used in the composition, and also the salt can be sodium bicarbonate.  That is, additional compounds or substances such as are not excluded from the composition used in Applicant’s claimed method.
The Applicant argues that Chenite makes no mention of the acetylation degree of the chitosan, and makes no distinction in terms of solubility of a chitosan having a low acetylation degree and one having a high acetylation degree. However, the solubility of a 
However on the contrary, Chenite et al. disclose chitosan having a degree of acetylation lower than 20% (i.e; 9%) which correspond to a degree of deacetylation of 91%, and of molecular weight of 55.207 X 104 (552,070) (see page 2157, col. 1, Table 1). Also, Chenite et al. disclose chitosan having a degree of acetylation lower than 20% (i.e; 19%) which correspond to a degree of deacetylation of 81%, and of molecular weight of 12.375 X 104 (123,750) (see page 2157, col. 1, Table 1). Furthermore, Chenite et al. disclose that once dissolved, chitosan remains in solution up to a pH in the vicinity of 6.2, and that neutralization of chitosan aqueous solutions to a pH exceeding 6.2 systematically leads to the formation of a hydrated gel-like precipitate (see page 2155, right col. 2nd paragraph). That is, Chenite et al. disclose the pH(s) at which chitosan can be solution or can remain in solution. Furthermore, it is obvious to expect that chitosan with low acetylation or that is highly deacetylated would be more soluble than highly acetylated chitosan 9such as in water or aqueous solution) since the low acetylation (i.e.; the highly deacetylated) means that the more amino groups are available to form bonds in solution.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Desrosiers et al.’s method of filling tissues comprising injecting into said tissues an injectable homogeneous aqueous solution comprising or consisting essentially of water, an acid, a chitosan polymer having a degree of acetylation lower than 20% such as 9% which correspond to a degree of deacetylation of 91%, and of molecular weight of 55.207 X 104 (552,070) taught by Chenite et al., wherein said solution contains between 0.1 and 3.5% by weight of the chitosan polymer which is in the range of the % by weight of the chitosan polymer taught by Desrosiers et al, and in which the organic mono-phosphate dibasic salt such as β-Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa, and therefore require an additional agent such as β-glycerophosphate for effecting their stability and gelation at pH values in the neutral range, and Wang et al. disclose or suggest that chitosan with a degree of deacetylation of about 94.6 have pKa value of about 6.17, and because one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) would prevent the precipitation of the highly deacetylated chitosan and thus the stability of the solution in the absence of organic mono-phosphate dibasic salt such as β-glycerophosphate which also increases the pH of the solution as taught by Desrosiers et al., and thus would further be expected to also have a negative effect of facilitating the precipitation of highly deacetylated chitosan.
The Applicant argues that it was absolutely not obvious to one skilled in the art, when reviewing Ben Shalom to only have one chitosan as polymer in the compositions since a second polymer is always presented as essential in Ben Shalom. Indeed, Ben Shalom explains (page 7, 1.20-27) that the mixture of the two different DA chitosans is necessary to avoid the precipitation of the highly deacetylated chitosan (having a DA < 20%) during the pH rise. pH rise is necessary for injectable composition to be as close as possible to the physiological pH.
However, Ben-Shalom et al also disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa, and therefore require an additional agent such as β-glycerophosphate for effecting their stability and gelation at pH values in the the above rejection was made by applying Desrosiers et al., Chenite et al., Ben-Shalom et al. and Wang et al. references.  Thus, it is obvious to use only one chitosan in the composition as taught by Desrosiers et al.  Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Desrosiers et al.’s method of filling tissues comprising injecting into said tissues an injectable homogeneous aqueous solution comprising or consisting essentially of water, an acid, a chitosan polymer having a degree of acetylation lower than 20% such as 9% which correspond to a degree of deacetylation of 91%, and of molecular weight of 55.207 X 104 (552,070) taught by Chenite et al., wherein said solution contains between 0.1 and 3.5% by weight of the chitosan polymer which is in the range of the % by weight of the chitosan polymer taught by Desrosiers et al, and in which the organic mono-phosphate dibasic salt such as β-glycerophosphate is excluded from the solution, based factors such as availability and/or cost and improve the effect of the tissue filling treatment, and also in which the solution has a pH lower than 6.2, and said aqueous solution being capable of forming crystalline particles, especially since Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa, and therefore require an additional agent such as β-glycerophosphate for effecting their stability and gelation at pH values in the neutral range, and Wang et al. disclose or suggest that chitosan with a degree of deacetylation of about 94.6 have pKa value of about 6.17, and because one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) would prevent the precipitation of the highly deacetylated chitosan and thus the stability of the solution in the absence of organic mono-phosphate dibasic salt such as β-glycerophosphate which also increases the pH of the solution as taught by Desrosiers et al., and 
The Applicant argues that Wang is silent about injecting chitosan solutions for soft tissue filling and the composition that such composition should have to ensure its injectability and the provision of a long-lasting wrinkle filler effect. In particular, nothing in Wang ever discloses or suggests using a composition according to the claimed subject matter for this purpose.
	However, the above rejection was made by applying Desrosiers et al., Chenite et al., Ben-Shalom et al. and Wang et al. references. And thus, Whang et al. do not have to disclose injecting chitosan solutions for soft tissue filling and that such composition should have to ensure its injectability and the provision of a long-lasting wrinkle filler effect. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Desrosiers et al.’s method of filling tissues comprising injecting into said tissues an injectable homogeneous aqueous solution comprising or consisting essentially of water, an acid, a chitosan polymer having a degree of acetylation lower than 20% such as 9% which correspond to a degree of deacetylation of 91%, and of molecular weight of 55.207 X 104 (552,070) taught by Chenite et al., wherein said solution contains between 0.1 and 3.5% by weight of the chitosan polymer which is in the range of the % by weight of the chitosan polymer taught by Desrosiers et al, and in which the organic mono-phosphate dibasic salt such as β-glycerophosphate is excluded from the solution, based factors such as availability and/or cost and improve the effect of the tissue filling treatment, and also in which the solution has a pH lower than 6.2, and said aqueous solution being capable of forming crystalline particles, especially since Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa, and therefore require an additional agent such as β-glycerophosphate for 
	The Applicant argues that the present invention demonstrated that a very specific composition consisting of a chitosan of acetylation degree below 20%, water, an acid, and optionally a compound to readjust pH chosen from sodium bicarbonate or phosphate-buffered saline (PBS), optionally an excipient to adjust osmolarity, and optionally a therapeutic compound, made it possible to obtain liquid injectable chitosan compositions. The illustrative examples demonstrated that such composition could be obtained with a chitosan having an acetylation degree of 15%, which was allegedly not possible according to Wang. In addition, the claimed compositions are capable of forming in situ a long-lasting wrinkle filler once injected, which was neither disclosed or even slightly suggested in Wang. Based on the disclosure of Wang, one skilled in the art would have thus understood that obtaining a solution of chitosan was challenging at pH close to physiological pH, but would have been incited towards the use of chitosans having an acetylation degree greater than 26.7% to ensure a proper solubility. This is actually in line with the disclosure of Ben Shalom which explains that chitosans having an acetylation degree between 20 and 40% provide good solubility. This is also in line with  Wang et al. disclose or suggest that chitosan with a degree of deacetylation of about 94.6 (i.e.; degree of acetylation 5.4 which is lower than 15% or lower than 20%) have pKa value of about 6.17, and that the degree of deacetylation influenced the balance of hydrophobic interactions and hydrogen bondings on chitosan (see abstract). 
And, Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa. Thus, one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) to prevent the precipitation of the highly deacetylated chitosan. Consequently, one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) would prevent the precipitation of the highly deacetylated chitosan (i.e.; said chitosan with degree of deacetylation of about 94.6 or degree of acetylation 5.4 which is lower than 15% or lower than 20%). And thus, of course, the chitosan compositions would be an aqueous solution or liquid injectable solution, and also capable of forming in situ wrinkle filler once injected, such as taught by Desrosiers et al. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Desrosiers et al.’s method of filling tissues comprising injecting into said tissues an injectable homogeneous aqueous solution comprising or consisting essentially of water, an acid, a chitosan polymer having a degree of acetylation lower than 20% such as 9% which correspond to a degree of deacetylation of 91%, and of molecular weight of 55.207 X 104 (552,070) taught by Chenite et al., wherein said solution contains between 0.1 and 3.5% by weight of the chitosan polymer which is in the Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa, and therefore require an additional agent such as β-glycerophosphate for effecting their stability and gelation at pH values in the neutral range, and Wang et al. disclose or suggest that chitosan with a degree of deacetylation of about 94.6 have pKa value of about 6.17, and because one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) would prevent the precipitation of the highly deacetylated chitosan and thus the stability of the solution in the absence of organic mono-phosphate dibasic salt such as β-glycerophosphate which also increases the pH of the solution as taught by Desrosiers et al., and thus would further be expected to also have a negative effect of facilitating the precipitation of highly deacetylated chitosan.
	The Applicant argues that Wang (published in 2006) indicates that, to be soluble at a pH of about 6.2, a chitosan should have a degree of acetylation of 5.4% or less, and Ben Shalom ((published later, in 2009, therefore having a knowledge of the disclosure of Wang) explains that a chitosan having an acetylation degree <20% cannot be formulated in a liquid composition without using at least one additive such as a chitosan having an acetylation degree >20% or another oligosaccharide. All of these documents additionally remain silent on the unexpected improved long-lasting filling effect of the claimed injectable chitosan composition. It is therefore respectfully submitted that there was no hint in the prior art to formulate a chitosan with an 
	However, Wang et al. disclose or suggest that chitosan with a degree of deacetylation of about 94.6 (i.e.; degree of acetylation 5.4 which is lower than 15% or lower than 20%) have pKa value of about 6.17, and that the degree of deacetylation influenced the balance of hydrophobic interactions and hydrogen bondings on chitosan (see abstract). And, Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa. That is, based on these teachings of Wang et al. and Ben-Shalom et al. the chitosan with a degree of deacetylation of about 94.6 (i.e.; degree of acetylation 5.4 which is lower than 15% or lower than 20%) would be soluble and would not be expected to precipitate in solution.  
Thus, one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) to prevent the precipitation of the highly deacetylated chitosan. Consequently, one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) would prevent the precipitation of the highly deacetylated chitosan (i.e.; said chitosan with degree of deacetylation of about 94.6 or degree of acetylation 5.4 which is lower than 15% or lower than 20%). And thus, of course, the chitosan compositions would be an aqueous solution or liquid injectable solution, and also capable of forming in situ wrinkle filler once injected, such as taught by Desrosiers et al. Also, it should be noted that it is obvious to expect that at a pH of 6.17 or less (which is lower than 6.2 as claimed by Applicant) that chitosan with degree of acetylation less than 20% at pH lower than 6.2 such as chitosan with degree of deacetylation 80.5 (i.e.; degree of highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa (and a pH of 6.17 or less is less than 6.41) (see pages 195-196, Tables 1 and 2 of Wang et al.). Also, it should be noted that although Ben-Shalom et al. disclose chitosan having an acetylation degree <20% in a liquid composition with a chitosan having an acetylation degree >20% or another oligosaccharide, Ben-Shalom et al. do not disclose that chitosan having an acetylation degree <20% cannot be formulated in a liquid composition without using at least one additive such as a chitosan having an acetylation degree >20% or another oligosaccharide. In fact, Ben-Shalom et al. disclose a chitosan polymer solution (i.e.; a stock solution) comprising 2% (w/v) of a chitosan polymer (referred to as FM™80-2) having MW= 660 kDa and 85 % DDA (degree of deacetylation) which is equivalent to 15% DA (degree of acetylation ) and which is prepared by mixing the chitosan polymer (as a powder) with 0.l5N HCl and agitating the solution during 24 hours at room temperature (see page 40, lines 15-27).  
It should also be noted that Applicant has not provided any data let alone any convincing evidence which indicates unexpected results with respect to the effect of the composition used or administered such as with respect unexpected improved long-lasting filling effect of the claimed injectable chitosan composition, as argued by Applicant.  Thus, the Examiner does not consider the Applicant’s method as providing unexpected results. Also, it should be noted that Desrosiers et al, disclose the biodegradability of the thermo-gelling chitosan-based solution can be adjusted to be resistant to biodegradation so as to be effective for a long-term, or even permanent, correction, as desired. This combination of characteristics makes possible the long-lasting 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Desrosiers et al.’s method of filling tissues comprising injecting into said tissues an injectable homogeneous aqueous solution comprising or consisting essentially of water, an acid, a chitosan polymer having a degree of acetylation lower than 20% such as 9% which correspond to a degree of deacetylation of 91%, and of molecular weight of 55.207 X 104 (552,070) taught by Chenite et al., wherein said solution contains between 0.1 and 3.5% by weight of the chitosan polymer which is in the range of the % by weight of the chitosan polymer taught by Desrosiers et al, and in which the organic mono-phosphate dibasic salt such as β-glycerophosphate is excluded from the solution, based factors such as availability and/or cost and improve the effect of the tissue filling treatment, and also in which the solution has a pH lower than 6.2, and said aqueous solution being capable of forming crystalline particles, especially since Ben-Shalom et al disclose that highly deacetylated chitosans on their own precipitate at pH values which are greater than their pKa, and therefore require an additional agent such as β-glycerophosphate for effecting their stability and gelation at pH values in the neutral range, and Wang et al. disclose or suggest that chitosan with a degree of deacetylation of about 94.6 have pKa value of about 6.17, and because one of ordinary skill in the art would reasonably expect that decreasing the pH below 6.17 which is the pKa of the highly deacetylated chitosan (such as by adding acid to the solution) would prevent the precipitation of the highly deacetylated chitosan and thus the stability of the solution in the absence of organic mono-phosphate dibasic salt such as β-glycerophosphate which also increases the pH of the solution as taught by 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623